            Case 1:20-cv-11827-ADB Document 30 Filed 02/05/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



  CONSERVATION LAW FOUNDATION
  and THE SURFRIDER FOUNDATION,

                            Plaintiff,

                    v.                                  Civil Action No. 1:20-cv-11827

  U.S. DEPARTMENT OF JUSTICE, et al.,                   NOTICE OF VOLUNTARY DISMISSAL
                                                        PURSUANT TO FED. R. CIV. P.
                                                        41(a)(1)(A)(i)


                            Defendants.


                             NOTICE OF VOLUNTARY DISMISSAL

       Plaintiffs Conservation Law Foundation and The Surfrider Foundation hereby give notice

that this action is voluntarily dismissed without prejudice under Federal Rule of Civil Procedure

41(a)(1)(A)(i):

       1.         Federal Rule of Civil Procedure 41(a)(1)(A)(i) allows a plaintiff to voluntarily

dismiss by filing a notice if the opposing party has not yet served an answer or motion for

summary judgment. Defendants have served neither in this case.

       2.         On February 4, 2021, Defendants withdrew the policy relating to Supplemental

Environmental Projects at issue in this case. See Memo. from Jean Williams, Deputy Assistant

Attorney General (ENRD), Re: Withdrawal of Memoranda and Policy Documents, Feb. 4, 2021,

at https://www.justice.gov/enrd/page/file/1364716/download.

       3.         Plaintiffs therefore voluntarily dismiss this action without prejudice. Each side

will bear their own costs and fees.



                                                    1
         Case 1:20-cv-11827-ADB Document 30 Filed 02/05/21 Page 2 of 3




Dated: February 5, 2021          Respectfully submitted,

                                /s/ Michael Ceja Martinez
                                Robin Thurston (admitted pro hac vice)
                                Michael Ceja Martinez (admitted pro hac vice)
                                Sean Lev (admitted pro hac vice)
                                Democracy Forward Foundation
                                P.O. Box 34553
                                Washington, DC 20043
                                (202) 448-9090
                                rthurston@democracyforward.org
                                mmartinez@democracyforward.org
                                slev@democracyforward.org


                                Heather A. Govern, MA Bar No. 686281
                                Conservation Law Foundation
                                62 Summer Street
                                Boston, MA 02110
                                (617) 850-1765
                                hgovern@clf.org


                                Counsel for Plaintiffs




                                        2
          Case 1:20-cv-11827-ADB Document 30 Filed 02/05/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I certify that this document was filed through the Court’s ECF system, which will

cause copies to be sent to all counsel of record.

Dated: February 5, 2021
                                              /s/ Michael Ceja Martinez
                                              MICHAEL CEJA MARTINEZ




                                                    3
